Order entered July 1, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-00846-CV

  IN RE JAMES D. RYAN, SOLELY AS TRUSTEE FOR THE MAXIMILEN ENOCH
      BARTON TRUST AND THE VICTORIA LYNN BARTON TRUST, Relator

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-01813

                                             ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus and LIFT the stay imposed by our June 21, 2013 order. We ORDER that relator pay

the costs of this original proceeding.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE